            Case 1:20-cv-01297-TSC Document 1 Filed 05/15/20 Page 1 of 10



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

THE NAVAJO NATION,                                          )
A federally recognized Indian Tribe                         )
Navajo Nation Department of Justice                         )
Old BIA Club Building                                       )
Window Rock, Arizona 86515                                  )
                                                            )
       Plaintiff,                                           )
                                                            )
v.                                                          )       Civil Action No. __________
                                                            )
UNITED STATES DEPARTMENT                                    )
OF THE INTERIOR                                             )
1849 C Street, N.W.                                         )
Washington, D.C. 20240                                      )
                                                            )
       and                                                  )
                                                            )
DAVID BERNHARDT,                                            )
 in his official capacity as Secretary,                     )
United States Department of the Interior                    )
1849 C Street, N.W.                                         )
Washington, D.C. 20240,                                     )
                                                            )
       Defendants.                                          )



             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                           AND MONEY DAMAGES

       1.        Plaintiff Navajo Nation (“Nation”) seeks relief for Defendants’ violations of the

Indian Self-Determination and Education Assistance Act, as amended, 25 U.S.C. § 5301 et seq.

(“ISDEAA”), and regulations promulgated thereunder, and for Defendants’ breach of a self-

determination contract made under the ISDEAA. Under the ISDEAA and governing regulations,

Defendants may not decline an Indian tribe's renewal proposal for a self-determination contract,

or contract funding, if it is substantially the same as the prior contract. The Nation submitted a
             Case 1:20-cv-01297-TSC Document 1 Filed 05/15/20 Page 2 of 10



proposed Annual Funding Agreement (“AFA”) to the Department of the Interior (“Department”)

for their contract covering operations of the Navajo Nation Judicial Branch that proposed funding

in the amount of $17,055,477 for calendar year (“CY”) 2020. This was the same amount that the

Nation sought for CY 2019, CY 2018, CY 2017, and CY 2016, and was essentially the same amount

that the Nation had previously sought for CY 2015 and CY 2014 ($17,055,517)1 and which had

been approved by operation of law because of Defendants’ failure to decline the Nation’s CY 2014

funding proposal within the 90-day review period established by law. Nonetheless, Defendants

partially declined the Nation’s proposed AFA for all funding in excess of $1,460,349 for CY 2020.

In addition, Defendants partially declined the proposed AFA to delete certain language, which had

been included in the previous AFAs, on the ground that it violates the Anti-Deficiency Act, 31

U.S.C. § 1341. Because Defendants’ actions violate the ISDEAA and applicable regulations, the

Nation is entitled to declaratory and injunctive relief and damages.

                                                 PARTIES

        2.        The Nation is a federally recognized Indian Tribe whose reservation is

approximately the size of West Virginia and is located in the states of Arizona, New Mexico and

Utah. The seat of the Nation’s government is located in Window Rock, Arizona.

        3.        The Department is an executive department within the United States government.

The Bureau of Indian Affairs (“BIA”) is a bureau within the Department. The Department’s

headquarters is located in Washington, D.C.




1
  Because of a typographical error, the proposal for CY 2016 was $40 less than the proposed AFAs for CY 2014 and
CY 2015.
                                                       2
             Case 1:20-cv-01297-TSC Document 1 Filed 05/15/20 Page 3 of 10



        4.        The Secretary has overall responsibility for administering the Department and

overseeing its constituent bureaus and programs, including the BIA, and contracting with Indian

tribes under the ISDEAA. The Secretary’s office is located in Washington, D.C.

                                  JURISDICTION AND VENUE

         5.       This is a civil action arising under the ISDEAA, 25 U.S.C. § 5331(a), and this

 Court has subject matter jurisdiction under 28 U.S.C. § 1331.

        6.        Venue in the District of Columbia is proper under 28 U.S.C. § 1391(b) and (e).

                                              FACTS

        7.        Contract No. A12AV00698 (the “Contract”) was signed by the Nation and the

Department (the “Parties”) in 2012 for a five-year term from January 1, 2012 through December

31, 2016.

        8.        The Parties renewed the Contract by entering into Contract No. A17AV00252

( the “Renewed Contract”) for a five-year term from January 1, 2017 through December 31,

2021.

        9.        Funding for self-determination contracts, such as the Contract and the Renewed

Contract, is implemented through AFAs.

                                        The CY 2014 AFA

        10.      In its proposed AFA for CY 2014, the Nation proposed a substantial increase

in funding to administer and perform certain portions of the Judicial – Tribal Courts program,

seeking a total of $17,055,517.

        11.      This proposed AFA was hand-delivered to the BIA on October 4, 2013.

        12.       Under the ISDEAA, the Secretary has 90 days after receipt of a contract proposal

within which to decline or award it. 25 U.S.C. § 5321(a)(2); 25 C.F.R. §§ 900.16-.18.

                                                 3
         Case 1:20-cv-01297-TSC Document 1 Filed 05/15/20 Page 4 of 10



       13.      A BIA letter to the Nation, dated October 21, 2013, acknowledged the BIA’s

receipt of the CY 2014 proposal but asserted that, because the government had been partially shut

down from October 1, 2013, through October 16, 2013, the BIA had until “90 days after October

17, 2013 to approve, decline, or award the proposal,” and that this “90-day period will end on

January 15, 2014.”

       14.      The Nation did not agree to any extension of the 90-day period. Given the date of

actual receipt of the proposal by the BIA, the Secretary’s deadline to decline or award the

Nation’s proposed 2014 AFA expired January 2, 2014.

       15.      The Secretary did not decline the Nation’s proposed 2014 AFA by the

statutory deadline of January 2, 2014.

       16.      Accordingly, the Nation’s proposed 2014 AFA was deemed approved by

operation of law. 25 C.F.R. § 900.18; 25 U.S.C. § 5321(a)(2).

       17.      On January 15, 2014, the BIA issued an untimely letter to the Nation purporting

to partially decline the Nation’s 2014 AFA to the extent that it exceeded approximately $1.3

million, which was about the same amount funded in 2013.

       18.      On November 12, 2014, the Nation filed an action in this Court seeking

declaratory and injunctive relief and money damages with respect to the CY 2014 Agreement,

Navajo Nation v. Department of the Interior, et al., No. 1:14-cv-01909 (the “CY 2014 Action”).

       19.      On March 30, 2016, the Court issued a Memorandum Opinion and Order denying

the Nation’s motion for summary judgment and granting defendants’ cross-motion for summary

judgment.




                                               4
            Case 1:20-cv-01297-TSC Document 1 Filed 05/15/20 Page 5 of 10



       20.        On April 4, 2017, the U.S. Court of Appeals for the District of Columbia Circuit

reversed this Court’s decision. Navajo Nation v. United States Dep't of Interior, 852 F.3d 1124

(D.C. Cir. 2017).

       21.        The CY 2014 Action is currently pending before the Court awaiting entry of a

final judgment.

                                        The CY 2015 AFA

       22.        On January 5, 2016, the Nation filed an action in this Court seeking declaratory

and injunctive relief and money damages with respect to the funding of the Contract for CY 2015,

Navajo Nation v. Department of the Interior, et al., No. 1:16-cv-00011 (the “CY 2015 Action”).

                                        The CY 2016 AFA

       23.        On March 21, 2017, the Nation filed an action in this Court seeking declaratory

and injunctive relief and money damages with respect to the funding of the Contract for CY 2016,

Navajo Nation v. Department of the Interior, et al., No. 1:17-cv-00513 (the “CY 2016 Action”).

                                        The CY 2017 AFA

       24.        On May 10, 2017, the Nation filed an action in this Court seeking declaratory and

injunctive relief and money damages with respect to the funding of the Renewed Contract for CY

2017, Navajo Nation v. Department of the Interior, et al., No. 1:17-cv-00863 (the “CY 2017

Action”).

                                        The CY 2018 AFA

       25.        On April 5, 2018, the Nation filed an action in this Court seeking declaratory and

injunctive relief and money damages with respect to the funding of the Renewed Contract for CY

2018, Navajo Nation v. Department of the Interior, et al., No. 1:18-cv-00774 (the “CY 2018

Action”).

                                                  5
            Case 1:20-cv-01297-TSC Document 1 Filed 05/15/20 Page 6 of 10



                                        The CY 2019 AFA

       26.        On December 3, 2019, the Nation filed an action in this Court seeking declaratory

and injunctive relief and money damages with respect to the funding of the Renewed Contract for

CY 2019, Navajo Nation v. Department of the Interior, et al., No. 1:19-cv-03612 (the “CY 2019

Action”).

       27.        The CY 2015 Action, the CY 2016 Action, and the CY 2017 Action were

consolidated by an order entered on June 10, 2017.

       28.        The CY 2018 Action was consolidated with these actions by an order entered on

August 20, 2018.

       29.        The CY 2019 Action was consolidated with these actions by an order entered on

April 17, 2020.

                                   The Proposed CY 2020 AFA

       30.        On September 30, 2019, the Nation submitted its proposed CY 2020 AFA for the

Renewed Contract to the BIA, with a proposed budget of $17,055,477.

       31.        By a letter of December 18, 2019, the BIA partially declined the Nation’s proposed

AFA for CY 2019 for all funding above $1,460,349. See Exhibit A.

       32.        This letter, in conjunction with another letter of December 18, 2019 (Exhibit B)

also declined certain language in two paragraphs of the proposed AFA – one in Section B and the

other in Section D – on the ground that this language violates the Anti-Deficiency Act.

       33.        The same language declined in Sections B and D of the Nation’s proposed AFA

for CY 2020, or substantially the same language, was included in the approved AFAs for CY 2017

and CY 2018. The Nation objected to the declination of this language in the AFA for CY 2019

and has contested this declination as part of the CY 2019 Action.

                                                  6
         Case 1:20-cv-01297-TSC Document 1 Filed 05/15/20 Page 7 of 10



                               The Nation’s Entitlement to Relief

       34.      Pursuant to Section 106(b) of the ISDEAA, 25 U.S.C. § 5325(b), the amount of

funding provided to an Indian tribe under a self-determination contract shall not be reduced by the

Secretary in subsequent years except pursuant to— (A) a reduction in appropriations from the

previous fiscal year for the program or function to be contracted; (B) a directive in the statement

of the managers accompanying a conference report on an appropriation bill or continuing

resolution; (C) a tribal authorization; (D) a change in the amount of pass-through funds needed

under a contract; or (E) completion of a contracted project, activity, or program.

       35.      Pursuant to Section 102(a)(2) of the ISDEAA, 25 U.S.C. § 5321(a)(2), and the

ISDEAA regulations, 25 C.F.R. §§ 900.32 and 900.33, the Secretary may not decline an Indian

tribe's proposed successor AFA or a proposal to renew a contract, or portions thereof, if it is

substantially the same as the prior AFA or contract (except as provided in section 106(b) of the

ISDEAA, 25 U.S.C. § 5325(b)).

       36.      The BIA could not decline the Nation’s proposed AFAs for CY 2015, CY 2016,

CY 2017, CY 2018, CY 2019, and CY 2020 insofar as they sought the same amount approved by

operation of law for CY 2014, except to the extent of “across the board” funding reductions caused

by reductions in appropriations.

       37.      Defendants’ partial declination of the Nation’s proposed funding of $17,055,477

for CY 2020 violated their obligations under the ISDEAA and its implementing regulations and

constitutes a material breach of the Renewed Contract.

       38.      The BIA could not decline the language in Sections B and D of the proposed AFA

for CY 2019 and CY 2020 because the same language, or substantially the same language, was

included in the approved AFAs for CY 2017 and CY 2018, and because this language does not

                                                 7
          Case 1:20-cv-01297-TSC Document 1 Filed 05/15/20 Page 8 of 10



violate the Anti-Deficiency Act.

        39.      Defendants’ declination of this language for CY 2020 violated their obligations

under the ISDEAA and its implementing regulations.

               FIRST CLAIM FOR RELIEF—DECLARATORY JUDGMENT

        40.      The Nation re-alleges and incorporates by reference the allegations of paragraphs

1-39 above, as if fully set forth herein.

        41.      The Nation is entitled to a judgment declaring that the Nation’s proposed AFA

for CY 2020 may not be declined to the extent that it seeks the amount approved for CY 2014 for

substantially the same purpose and that the Nation is entitled to receive the $17,055,477 that it

proposed for CY 2020, reduced only for across the board funding reductions.

                       SECOND CLAIM FOR RELIEF—INJUNCTION

        42.      The Nation re-alleges and incorporates by reference the allegations of paragraphs

1-41, above, as if fully set forth herein.

        43.      Under 25 U.S.C. § 5331(a), this Court may order appropriate relief including

money damages, injunctive relief against any action by an officer of the United States or any

agency thereof contrary to the ISDEAA, or mandamus to compel a federal officer or employee to

perform a duty imposed by the ISDEAA, “including immediate injunctive relief to reverse a

declination finding under [25 U.S.C. §] 5321(a)(2) . . . or to compel the Secretary to award and

fund an approved self-determination contract.”

        44.      The Nation is entitled to injunctive relief compelling the Secretary to fund the

Renewed Contract in the amount of $17,055,477 for CY 2020, reduced only for across the board

funding reductions.



                                                 8
            Case 1:20-cv-01297-TSC Document 1 Filed 05/15/20 Page 9 of 10



                 THIRD CLAIM FOR RELIEF—BREACH OF CONTRACT

        45.      The Nation re-alleges and incorporates by reference the allegations of paragraphs

1-44, above, as if fully set forth herein.

        46.      By partially declining the Nation’s proposed AFA in the amount of $17,055,477

and proposing to pay only $1,460,349 for CY 2020, the Defendants breached the Renewed

Contract.

        47.      The Nation is entitled to an award of damages plus interest, plus reasonable fees

and expenses, including attorneys’ fees, pursuant to 25 U.S.C. § 5331(a).

              FOURTH CLAIM FOR RELIEF—DECLARATORY JUDGMENT

        48.       The Nation re-alleges and incorporates by reference the allegations of paragraphs

1-47, above, as if fully set forth herein.

        49.      The Nation is entitled to a judgment declaring that the declined language in

Sections B and D of the Nation’s proposed AFA for CY 2020 is lawful and must be approved.

                         FIFTH CLAIM FOR RELIEF - INJUNCTION

        50.      The Nation re-alleges and incorporates by reference the allegations of paragraphs

1-49, above, as if fully set forth herein.

        51.      The Nation is entitled to injunctive relief compelling the Secretary to restore

the declined language in Sections B and D of the Nation’s proposed AFA for CY 2020.

                                      PRAYER FOR RELIEF

        WHEREFORE, the Nation respectfully requests that the Court enter judgment in favor

of the Nation and against Defendants:

         A.      Declaring that the Nation’s proposed AFA for CY 2020 may not be declined to the

extent that it seeks the funding approved by operation of law for CY 2014 and that the Nation is

                                                 9
         Case 1:20-cv-01297-TSC Document 1 Filed 05/15/20 Page 10 of 10



entitled to receive the $17,055,477 that it proposed for CY 2020, reduced only for across the board

funding reductions;

        B.      Compelling the Secretary to fund the Renewed Contract in the amount of

$17,055,477 for CY 2020, reduced only for across the board funding reductions;

        C.      Awarding damages to the Nation in the approximate amount of $15,595,128 plus

interest, expenses, and fees, including reasonable attorneys’ fees;

        D.      Declaring that the declined language in Sections B and D of the Nation’s proposed

AFA for CY 2020 is lawful and must be approved;

        E.      Compelling the Secretary to restore the declined language in Sections B and D of

the Nation’s proposed AFA for CY 2020; and

        F.      Granting the Nation such other relief as the Court deems just and proper.


Dated this 15th day of May, 2020.

                                               Respectfully submitted,

                                               HOLLAND & KNIGHT LLP

                                               By:         /s/ Steven D. Gordon
                                                     Philip Baker-Shenk (D.C. Bar No. 386662)
                                                     Steven D. Gordon (D.C. Bar No. 219287)
                                                     Jessica L. Farmer (D.C. Bar No. 1023024)
                                                     800 17th Street, N.W., Suite 1100
                                                     Washington, D.C. 20006
                                                     Tel: (202) 955-3000
                                                     Fax: (202) 955-5564

                                              Attorneys for Plaintiff the Navajo Nation




                                                10
